353 F.2d 213
THIRD NATIONAL BANK AND TRUST COMPANY OF SCRANTON, Appellant,v.The AETNA CASUALTY AND SURETY COMPANY.THIRD NATIONAL BANK AND TRUST COMPANY OF SCRANTON,v.The AETNA CASUALTY AND SURETY COMPANY, Appellant.
No. 15027.
No. 15028.
United States Court of Appeals Third Circuit.
Argued March 4, 1965.
Decided December 9, 1965.
Rehearing Denied in No. 15028,
January 3, 1966.

Appeals from the United States District Court for the Middle District of Pennsylvania; William J. Nealon, Jr., Judge.
Ernest J. Gazda, Scranton, Pa. (Matthew D. Mackie, Scranton, Pa., on the brief), for Third Nat. Bank & Trust Co. of Scranton.
Elmer W. Beasley, Hartford, Conn. (Edward W. Warren, Joseph C. Kreder, Scranton, Pa., Warren, Hill, Henkelman & McMenamin, Scranton, Pa., on the brief), for Aetna Casualty & Surety Co.
Before BIGGS, Chief Judge, and FORMAN and FREEDMAN, Circuit Judges.
PER CURIAM.


1
In view of the decision of this court in Fidelity Trust Co. v. American Surety Co. of New York, 268 F.2d 805 (1959), the appeals at bar not having been heard by the court en banc, we are bound by that decision. The judgment of the court below therefore will be affirmed. Cf. Exchange Nat. Bank of Olean v. Insurance Co. of No. Amer., 341 F.2d 673 (2 Cir. 1965) cert. denied 86 S.Ct. 37 (1965), and First Nat. B. & T. Co. of Oklahoma City, Oklahoma v. United States F. & G. Co., 347 F.2d 945 (10 Cir. 1965).